 



Exhibit 10.6
AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLE INTEREST
SALE AGREEMENT
          THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED RECEIVABLE INTEREST SALE
AGREEMENT, dated as of August 16, 2006 (this “Amendment”), is entered into by
Ferrellgas, L.P., a Delaware limited partnership (“Originator”), and Ferrellgas
Receivables, LLC, a Delaware limited liability company (“Buyer”), and pertains
to the Amended and Restated Receivables Interest Sale Agreement dated as of
June 7, 2005 between Originator and Buyer (as heretofore amended, the “Existing
Agreement”). The Existing Agreement, as amended hereby, is hereinafter referred
to as the “Agreement.” Unless defined elsewhere herein, capitalized terms used
in this Amendment shall have the meanings assigned to such terms in Exhibit I to
the Existing Agreement.
W I T N E S S E T H :
          WHEREAS, the parties hereto desire to amend the Existing Agreement as
hereinafter set forth; and
          WHEREAS, the Agent, on behalf of the Purchasers, is willing to consent
to such amendment;
          NOW, THEREFORE, in consideration of the foregoing premises and the
mutual agreements herein contained and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
          1. Amendments.
          (a) All references in the Existing Agreement to “Jupiter
Securitization Corporation” are hereby replaced with “Jupiter Securitization
Company, LLC”.
          (b) The definition of “Pool Receivables” in Exhibit I to the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
    “Pool Receivables” means, collectively, all Eligible Receivables existing on
the Initial Computation Date and all Eligible Receivables arising after the
Initial Computation Date through and including the Termination Date, and “Pool
Receivable” means any such Eligible Receivable individually. For the avoidance
of doubt, a Receivable shall cease to be a Pool Receivable if on any day prior
to the Termination Date, such Receivable ceases to be an Eligible Receivable,
but shall continue to be a Pool Receivable if it ceases to be an Eligible
Receivable on or after the Termination Date. For purposes of calculating the
amount of all “Pool Receivables” at any time, such amount shall be the
Outstanding Balance of all such Pool Receivables minus (a) $11,000,000 during
the months of August and September, (b) $9,000,000 during the months of May,
June, July, October and November, (c) $3,000,000 during the month of December or
(d) $1,000,000, at any other time.

 



--------------------------------------------------------------------------------



 



          2. Representations and Warranties. In order to induce the other
parties hereto to enter into this Amendment, each of the Buyer and the
Originator hereby represents and warrants to each of the other parties hereto as
follows:
   (a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Agreement and the Subordinated Note,
are within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;
   (b) This Amendment has been duly executed and delivered by such party, and
the Agreement and, in the case of the Buyer, the Subordinated Note, constitute
such party’s legal, valid and binding obligations, enforceable against such
party in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law), and
   (c) As of the date hereof, no event has occurred and is continuing that will
constitute a Termination Event or a Potential Termination Event.
          3. Conditions Precedent. This Amendment shall become effective as of
the date first above written upon execution by the Originator, the Buyer and the
Agent of counterparts hereof and delivery of such executed counterparts to the
Agent.
          4. Miscellaneous.
          (a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
TEXAS.
          (b) Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
          (c) Ratification of Agreement. Except as expressly amended hereby, the
Agreement and the Subordinated Note remain unaltered and in full force and
effect and is hereby ratified and confirmed.
< Signature pages follow>

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.
FERRELLGAS, L.P.
By: Ferrellgas, Inc., its General Partner

         
By:
       
Name:
 
 
   
Title:
       
 
        FERRELLGAS RECEIVABLES, LLC
 
       
By:
       
 
       
Name:
       
Title:
       

3



--------------------------------------------------------------------------------



 



By its signature below, the Agent, on behalf of the Purchasers, hereby consents
to the foregoing Amendment as of the date first above written:
JPMORGAN CHASE BANK, N.A., as Agent

         
By:
       
Name:
 
 
   
Title:
       

4